Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  December 4, 2020                                                               Bridget M. McCormack,
                                                                                               Chief Justice

                                                                                      David F. Viviano,
                                                                                      Chief Justice Pro Tem
  160917-8
                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
                                                                                   Richard H. Bernstein
  SHERRIE DANIEL,                                                                  Elizabeth T. Clement
            Claimant-Appellant,                                                    Megan K. Cavanagh,
                                                                                                    Justices

  v                                                       SC: 160917-8
                                                          COA: 343860; 343866
                                                          Washtenaw CC: 17-000771-AE
  ANN ARBOR TRANSIT AUTHORITY, a/k/a
  ANN ARBOR TRANSPORTATION
  AUTHORITY, a/k/a ANN ARBOR AREA
  TRANSPORTATION AUTHORITY,
           Appellee,
  and
  DEPARTMENT OF TALENT AND ECONOMIC
  DEVELOPMENT/UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 26, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J. (dissenting).

         This case presents the significant issue of whether claimants whose health would be
  harmed by their current job, either permanently or for the foreseeable future, can qualify
  for unemployment benefits under the Michigan Employment Security Act (MESA), MCL
  421.1 et seq. I would have granted oral argument on the application to consider whether
  claimant satisfied the requirements of the voluntary-leaving provision in MCL
  421.29(1)(a).

         MESA provides that an individual claiming to have left work involuntarily for
  medical reasons must satisfy three requirements to avoid disqualification for employment
  benefits, the third of which is that the claimant “unsuccessfully attempted to be placed on
                                                                                           2

a leave of absence with the employer to last until the individual’s mental or physical health
would no longer be harmed by the current job.” MCL 421.29(1)(a). Claimant in this case
suffered a heart attack that rendered her unable to do her job as a bus driver. She testified
that although she inquired about transferring to a desk job, her employer did not have any
available. Apparently feeling she had no other choice, given that her doctors told her she
could not return to work and her employer told her there was no other work available,
claimant took a medical retirement. At the time of her resignation, claimant had used
approximately 6 months out of an available 12 months of unpaid medical leave and did not
request to extend her leave.

       The Unemployment Insurance Agency (UIA) determined that claimant was
disqualified from receiving unemployment benefits pursuant to the third requirement of
MCL 421.29(1)(a). The Administrative Law Judge and the Michigan Compensation
Appellate Commission affirmed. But the trial court reversed, ruling that claimant was not
required to exhaust all available medical leave in order to satisfy Section 29(1)(a), instead
finding the third requirement satisfied because claimant had a permanent medical condition
necessitating indefinite medical leave. The trial court reasoned that if the condition is
permanent, the amount of leave is irrelevant because no amount of leave would be
sufficient to allow a claimant to resume their prior employment. However, the Court of
Appeals reversed, noting the undisputed facts that claimant did not unsuccessfully attempt
to be placed on a leave of absence until her health improved and that she left six months of
unpaid leave on the table.

        If no amount of leave would allow a claimant’s health to improve enough to resume
their job duties, can they satisfy the requirements of MCL 421.29(1)(a)? In circumstances
such as these, where a claimant does not have a short-term disability, I question whether
the requirement at issue is reasonably related to the cause or fact of unemployment such
that it comports with federal law. See In re Hearing to the South Dakota Dep’t of
Employment Security, decision of the United States Secretary of Labor, issued September
25, 1964. I also question whether this interpretation is consistent with the purposes of the
MESA—to prevent the spread and lighten the burden of involuntary unemployment, to
compensate workers who become unemployed through no fault of their own, and to
encourage employers to provide stable employment. MCL 421.2.

       Under the UIA’s interpretation, claimants whose health conditions are of an
indefinite nature are left with an untenable set of choices—take long-term unpaid leave, or
become unemployed with no unemployment benefits. For a claimant forced to forgo
necessary income, neither choice is materially different. Such an interpretation hardly
serves to prevent unemployment’s “spread and to lighten its burden which so often falls
with crushing force” upon employees and their families. MCL 421.2. I also take seriously
claimant’s concern that “leave of absence” is being interpreted to encompass absences
without pay or benefits. Thus, an employer could simply place an employee on indefinite
                                                                                                              3

leave without pay such that the employee could not qualify for unemployment benefits.
This, too, is inconsistent with MESA’s purpose to encourage employers to provide stable
employment. MCL 421.2.

       I question whether the Legislature intended such an absurd outcome for claimants
with indeterminate or permanent medical issues that may never substantially improve to
the point that they can return to their former jobs. I urge the Legislature to consider
amending the language of the third requirement of MCL 421.29(1)(a) to address the
application of the medical-leave-of-absence requirement to claimants with longer-term
medical conditions.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        December 4, 2020
       s01201
                                                                            Clerk